DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al(10124338).
Liu et al teaches an ultrafine bubble containing liquid that contains ultrafine bubbles.   Examiner notes that the ultrafine bubble containing liquid product is not defined by a claimed ultrafine bubble generating method.  See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al(10124338) taken together with Kiriishi(20200156018).
Liu et al teaches an ultrafine bubble generating method comprising a generating step of generating ultrafine bubbles(from microfluidic element in figure 1) by causing a heating element(microheater(103)), which is provided in a liquid, to generate heat to generate film boiling(column 7 lines 20-25 noting the microheater designed as a microbubble generating element) on an interface between the liquid and the heating element(also noting the heating element fabricated from a conducting material such as a metal; column 7 lines 55-56).   Liu et al is silent as to a pre-processing step of performing a predetermined pre-processing on a liquid.  Kiriishi teaches in figure 3 a bubble generating device including a liquid storage tank(10), a feed pipe(21) leading to a bubble supply portion(22), the bubble supply portion having a gas discharge head(31), and a pre-processing step of a vibration applying unit(60) upstream of the bubble supply portion.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a pre processing step of performing a predetermined pre-processing on the liquid of Liu et al in order to provide upstream processing before activation of the heating element.  
	Liu et al taken together with Kiriishi further teaches the pre processing step and the generating step are performed repeatedly on the liquid.  Liu et al taken together with Kiriishi further teaches a collecting step of collecting an ultrafine bubble containing liquid containing the ultrafine bubbles generated in the generating step.  
	Claims 18,33,35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al(10124338) taken together with Kiriishi(20200156018).
	Liu et al teaches an ultrafine bubble generation apparatus comprising a generating unit that generates ultrafine bubbles(from microfluidic element in figure 1) by 
	Liu et al taken together with Kiriishi further teaches a unit that supplies an ultrafine bubble containing liquid containing the ultrafine bubbles generated by the generating unit to the pre –processing unit again.  Liu et al taken together with Kiriishi further teaches a unit that collects an ultrafine bubble containing liquid containing the ultrafine bubbles generated by the generating unit.  
	Allowable Subject Matter
Claims 2-14,17,19-32,34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








June 29, 2021